Citation Nr: 0726835	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  05-20 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968, and died in May 1996.  The appellant is his 
widow.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO). 


FINDINGS OF FACT

1.  The veteran died in May 1996, at the age of 49; the 
immediate cause of death was cardiopulmonary arrest.  
Myocardial infarction was listed as the underlying cause.  An 
autopsy was not performed.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  No evidence of a heart disorder, to include myocardial 
infarction or cardiopulmonary arrest, was shown in service, 
and neither of these conditions is shown to be related to the 
veteran's military service. 

4.  The evidence does not show that a disability of service 
origin or a 
service-connected disability caused or contributed to the 
veteran's death.


CONCLUSION OF LAW

A disability incurred in, or aggravated by, active service 
did not cause or contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.310, 3.312 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Prior to initial adjudication 
of the appellant's claim, a letter dated in November 2003 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Further, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim, to 
include the opportunity to present pertinent evidence.  

The veteran's service medical records and identified private 
medical records have been associated with the claims file; 
the appellant has not identified any pertinent VA treatment 
records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although 
the duty to assist includes obtaining a medical opinion when 
such is necessary to make a decision on the claim, a VA 
examination was not required as medical questions presented 
by this appeal were sufficiently satisfied by the evidence 
already of record.  See 38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. §§ 3.159(c) (4), 20.901 (2006); see also Bielby v. 
Brown, 7 Vet. App. 260, 269 (1994).  There is no indication 
in the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 449 (2006).   

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 3.312.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  Id.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.  To that end, the Board notes 
that service connection was not claimed or granted for any 
disabilities during the veteran's lifetime. 
 
The record does not contain extensive evidence of the 
veteran's treatment for the myocardial infarction that 
resulted in the fatal cardiopulmonary arrest.  Based on the 
ambulance and emergency room (ER) reports, it appears that in 
mid-May 1996, the veteran was working at a construction site 
when he experienced chest pain and abruptly collapsed.  
Emergency medical procedures, including the administration of 
epinephrine and the utilization of a defibrillator, were 
unsuccessfully carried out.  The ER report noted diagnoses of 
cardiac sudden death and probable acute myocardial 
infarction, and further recorded that the veteran was a 
smoker and had experienced chest pain approximately 6 months 
prior, but had not sought medical attention.

After a complete review of the evidence of record, the Board 
finds that the evidence does not support the appellant's 
claim for the cause of the veteran's death.  The death 
certificate shows that the veteran died at the age of 49; the 
immediate cause of death was cardiopulmonary arrest.  
Myocardial infarction was listed as the underlying cause.  An 
autopsy was not performed.  The service medical records are 
negative for any type of heart disorder, and the evidence of 
record does not show that the fatal myocardial infarction or 
the resulting cardiopulmonary arrest were related to the 
veteran's military service, as there is no objective medical 
opinion which states that the myocardial infarction was the 
result of service, and there are no disabilities for which 
service connection was in effect to which the myocardial 
infarction has been related. 

The appellant asserted, in an extensively detailed March 2005 
statement, that the veteran's military service resulted in 
physical disabilities resulting from exposure to herbicides, 
to include a pulmonary disorder, skin disorder, peripheral 
neuropathy, infertility, and cancer, as well as a mental 
disorder, to include post-traumatic stress disorder stemming 
from his experiences in Vietnam.  That March 2005 statement 
documents those symptoms she observed during her 25-year 
marriage to the veteran; similarly, the veteran's daughter, 
stepson, and friend have submitted statements as to their 
observations of the veteran's physical and mental 
symptomatology.  To that end, the Board recognizes that all 
of these recollections are considered competent lay evidence, 
and are acceptable to prove symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons.  However, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation, to include whether the veteran met the criteria 
for a diagnosed physical or mental disorder, or whether his 
death was related to his military service or an incident 
therein.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a) (1).  

Ultimately, none of the objective medical evidence of record 
finds that there was a relationship between the veteran's 
death and his military service.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  For that reason, the preponderance of the 
evidence is against the appellant's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 






ORDER

Service connection for the cause of the veteran's death is 
denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


